 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8 UNITED STATES OF AMERICA,

 9                                Plaintiff,              Case No. MJ 19-22

10          v.                                            DETENTION ORDER

11 JAMES LEE CLINE,

12                                Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f), and based upon the

14 findings and reasons below finds there are no conditions or combination of conditions defendant

15 can meet which will reasonably assure defendant’s appearance and the safety of other persons

16 and the community.

17         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

18          (1)    Defendant is charged with domestic assault as a habitual offender and stipulated

19 to detention.

20          (2)    It is therefore ORDERED:

21          (1)    Defendant shall be detained pending trial and committed to the custody of the

22 Attorney General for confinement in a correctional facility separate, to the extent practicable,

23 from persons awaiting or serving sentences, or being held in custody pending appeal;



     DETENTION ORDER - 1
 1          (2)    Defendant shall be afforded reasonable opportunity for private consultation with

 2 counsel;

 3          (3)    On order of a court of the United States or on request of an attorney for the

 4 Government, the person in charge of the correctional facility in which Defendant is confined

 5 shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 6 connection with a court proceeding; and

 7          (4)    The Clerk shall direct copies of this order to counsel for the United States, to

 8 counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

 9 Officer.

10          DATED this 24th day of January, 2019.

11

12                                                        A
                                                          BRIAN A. TSUCHIDA
13                                                        United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



     DETENTION ORDER - 2
